359 S.W.3d 131 (2011)
Kristin BERG, Respondent,
v.
Andrew BERG, Appellant.
No. WD 72917.
Missouri Court of Appeals, Western District.
December 27, 2011.
Jonathan Sternberg, Kansas City, MO, for appellant.
David R. Mitchell, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, JOSEPH M. ELLIS, Judge and CYNTHIA SUTER, Special Judge.

ORDER
PER CURIAM:
Andrew Berg appeals from a judgment entered in the Circuit Court of Jackson County denying his motion to modify the decree dissolving his marriage to Kristin Berg. In his motion, Mr. Berg sought to terminate his obligation to pay maintenance to Mrs. Berg. After a thorough review *132 of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).